Title: To James Madison from Joseph Jones, 7 April 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 7th. Apr: 1795.
As soon as I returned from Loudoun I wrote you a letter which I supposed wod. be in time for you to answer about the time I shod. leave Fredericksburg for this place, that is that I might receive the answer by that time—yours of the 3d. inst. I have this moment recd. and can only inform you that I had requested information respecting the Rock Castle land as well as other things—and informed a proposition respecting them had been made to me by a Mr. Lacey of Loudoun but conceived the best course wod. be to effect the sale if practicable in Philadelphia. I do not know what is alluded to with respect to Mr. Mazzia or wod. give you my answer. If it respects Monroes affairs I know your respect for him wod. induce you to do what you thot. for the best and I am satisfied any thing you may think proper to do will be agreeable to him as well as to Dr Sr. yr friend Servt.
Jos: Jones.

If you return by Fredg pray use my house. I have had no letter from you since early in March, but the above.
